Subject to Completion Preliminary Prospectus Supplement dated January 13, 2011 The information in this preliminary prospectus supplement is not complete and may be changed.Neither this preliminary prospectus supplement nor the accompanying prospectus is an offer to sell the securities and neither is soliciting any offer to buy the securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUPPLEMENT (To Prospectus dated February 3, 2009) $ PUBLIC SERVICE COMPANY OF OKLAHOMA % Senior Notes, Series I, due 20 Interest on the Series I Notes (the “Senior Notes”) is payable semi-annually on Januaryand Julyof each year, beginning July, 2011.The Senior Notes will mature on, 20.We may redeem the Senior Notes at our option at any time either as a whole or in part at a redemption price equal to 100% of the principal amount of the Senior Notes being redeemed plus a make-whole premium, if any, together with accrued and unpaid interest to the redemption date as described on page S-4 of this prospectus supplement.The Senior Notes do not have the benefit of any sinking fund. The Senior Notes are unsecured and rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding and will be effectively subordinated to all of our secured debt, to the extent of the assets securing such debt.We will issue the Senior Notes only in denominations of $1,000 and integral multiples thereof. Per Senior Note
